Per Curiam.
Defendant was convicted by Recorder’s Court jury of breaking and entering an occupied dwelling with intent to commit larceny1 and larceny in a building.2
On appeal, defendant objects to the trial court’s failure to give an instruction and he questions the sufficiency of the evidence. The people have moved to affirm'the conviction under OCR 1963, 817.5(3).
In the absence of a request for an instruction or an objection to the failure of the trial court to give an instruction limiting the jury’s consideration of a reference to defendant’s possible criminal record, the trial court was not required to give such an instruction. People v. Anderson (1968), 13 Mich App 247. The trial court record contains ample evidence to support the jury’s verdict.
Motion to affirm is granted.

 CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1965 Cum Supp § 28.305).


 MCLA § 750.360 (Stat Ann 1954 Rev §28.592).